Citation Nr: 0513482	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-03 016	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic legal entitlement to VA benefits.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel







INTRODUCTION

The claimant/appellant alleges service during WWII.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
September 2002 determination by the Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces; he is not a veteran.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107, 1110 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Board finds that the Veterans Claims Assistance Act 
(VCAA) does not apply in the instant case.  The only issue 
before the Board is whether the claimant had qualifying 
service for VA benefits. The record includes service 
department certification of nonservice.  Because how 
qualifying service may be established is outlined in statute 
and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
Court has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  The appellant has 
been notified of what is needed to establish entitlement to 
the benefit sought, of the controlling laws and regulations, 
and of the basis for the denial of his claim.

II.  Factual Background

The appellant contends that he had active service with a 
guerilla unit from March 1943 to September 1945.  In June 
2001 he submitted correspondence from the Philippine Veterans 
Affairs Office indicating that he was a veteran of Word War 
II, and in January 2002 he submitted a certification from the 
Armed Forces of the Philippines and discharge papers 
indicating that he served in the Recognized Guerilla 
Movement.  In September 2002 and September 2003, the RO 
sought verification of service from the National Personnel 
Records Center (NPRC), and the NPRC certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  

II.  Laws and Regulations

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. §§ 
1110, 1521.  

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).   

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.  

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, the 
VA shall request verification of service from a service 
department. 38 C.F.R. § 3.203.  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla. 38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 2 
Vet. App. 530 (1992).  

III.  Analysis

The appellant did not submit a DD Form 214, a Certification 
of Release or Discharge from Active Duty, or an original 
Certificate of Discharge in accordance with 38 C.F.R. 
§ 3.203(a)(1).  Therefore, VA sought Service Department 
verification whether he served in the U.S. Armed Forces in 
the Philippines.  In September 2002 and September 2003, the 
Service Department (via the National Records Personnel 
Center) certified there was no record of the appellant 
serving as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
U.S. Armed Forces.  This certification is binding on VA; VA 
has no authority to change or amend the finding.  Duro, 2 
Vet. App. at 532.  Moreover, the appellant has provided no 
further evidence that would warrant a request for re-
certification from the service department. See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994). 

Accordingly the Board finds that the appellant did not have 
the requisite service and is not a veteran so as to establish 
basic eligibility for VA benefits.  Since the law is 
dispositive in this matter, the claim must be denied because 
of the absence of legal merit or entitlement under the law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Basic legal entitlement to VA benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


